Title: To Thomas Jefferson from Fernando VII, 20 March 1808
From: Fernando VII
To: Jefferson, Thomas


                  
                     Mis Grandes y buenos Amigos. 
                     De Aranjueza 20 de Marzo de 1808.
                  
                  Los achaques de que adolece Nuestro Augusto Padre no permitiendole soportar por mas tiempo el grave peso del governio de estos Reinos y habiendo resuelto despues de la mas seria deliberacion abdicar su Corona para  procurar reparar su salud grando en clima mas templado de la tranquilidad de la vida privada, hemos sido llamador por la Divina Providencia a la Corona hereditaria de todos los Dominios de España é Indias, y habiendo en consequencia tomado posesion de nuestros Estados, no delatamos darse parte de nuestro advenimiento al trono, asegurandoos qe. siguiendo el exemplo se ntro Augusto Padre, y animados se los mas vivos sentimientos de afecto hácia Vuestra Republica procuraremos mantener y estrechar los vinculos de amistad que felizmente subsisten entre los dos Estados. 
                  Vuestro buen Amigo.
                  
                     Fernando.
                  
               